— Appeal by defendant from a *898judgment of the Supreme Court, Kings County (Owens, J.), rendered December 15, 1983, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
Defendant contends that Criminal Term erred in accepting his plea of guilty because it failed to apprise him of his right to testify in his own behalf. The defendant did not raise this objection in the court of first instance and thus has failed, as a matter of law, to preserve his claim for appellate review (People v Pellegrino, 60 NY2d 636). In any event, the record discloses that defendant’s plea was both knowing and voluntary. The Trial Judge is not required to elicit a detailed set of specific waivers prior to accepting a plea of guilty from a defendant (People v Harris, 61 NY2d 9, 16).
Defendant’s contention that the sentence imposed is unduly harsh is without merit (People v Kazepis, 101 AD2d 816, 817). Mangano, J. P., Brown, Rubin and Lawrence, JJ., concur.